DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 28 December 2021.

Claims 1, 3, 4, 7, 10, 11, 13, 14, 16, 19 and 20 are currently amended, claims 5, 6, 8, 9, 12, 15, 17 and 18 are as originally presented and claim 2 is cancelled.
In summary, claims 1 and 3-20 are pending in the application.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

The terminal disclaimer received 28 December 2021 to obviate the provisionally rejected claims 1 and 19-20 on the ground of nonstatutory double patenting is approved, thus, the provisionally rejected claims 1 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims of co-pending applications No. 17/102,305 and 17/102,331 is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255).

Regarding claim 1 (Currently Amended), Williams teaches an image processing method (‘255, ¶ 0007; image processing method described), comprising: obtaining an image (‘255; ¶ 0007; receiving image data from the capture device); obtaining features of at least two parts of a target based on the image (‘255; figs. 3-5; ¶ 0078; texture features to identify limbs from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least two parts of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features relating to two particular parts, upper and lower left arm parts of a human target); determining, according to the features of the at least two parts and a first movement constraint condition of a connection portion (‘255, figs. 3-5; ¶ 0124-0125; ¶ 0140; constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints (connection portions) associated , wherein controlling the movement of the connection portion in the controlled model according to the movement information of the connection portion comprises: determining, according to a type of the connection portion (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members (connection portions); fig. 4 , a control mode of controlling the connection portion (‘255; fig. 1A; avatar 19 follows the limb, connection portion j18 and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; controlling the movement of the connection portion in the controlled model according to the control mode which is determined by the connection type and the movement information of the connection portions of the human user captured by the image capturing device), wherein movement of a first-type connection portion is driven by its own rotation rather than other parts (‘255; figs. 3-5; bp2 is the neck of the model of the image of the human and connects the head, bp1 and the trunk, bp6, the neck being a first-type connection portion as defined by the specification of the instant application), and movement of a second-type connection portion is driven by other parts (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - movement information of the left upper ; and controlling the movement of the connection portion in the controlled model according to the control mode (‘255; fig. 1A; avatar 19 follows the limb, connection portion j18 and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; controlling the movement of the connection portion in the controlled model according to the control mode which is determined by the connection type and the movement information of the connection portions of the human user captured by the image capturing device) and the movement information of the connection portion (‘255; fig. 1A; avatar 19 follows the limb, connection portion j18 and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; controlling the movement of the connection portion in the controlled model according to the control mode which is determined by the connection type and the movement information of the connection portions of the human user captured by the image capturing device).
Williams discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 1.

Claim 2 (Cancelled).

Regarding claim 3 (Currently Amended), Williams teaches the method according to claim [[2]]1 and further teaches wherein determining, according to the type of the connection portion, the control mode of controlling the connection portion comprises: in response to that the connection portion is [[a]]the first-type connection portion (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connection portion based on the constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connection portion and their adjacent body parts; joints j18 and j2 as the two features of the target upper arm bone connecting the two joints, upper arm, bp5, and the first connection type is joint j2, the upper arm to shoulder connection portion of the first type), determining that the control mode is a first-type control mode (‘255, figs. 3-5; ¶ 0124; constraint on joints defined by the specific body connectors and adjacent body the connection portion in the controlled model (‘255; fig. 1A; avatar 19 follows the connection portion and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14) corresponding to the first-type connection portion (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connection portion based on the constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connection portion and their adjacent body parts; joints j18 and j2 as the two features of the target upper arm bone connecting the two joints, upper arm, bp5, and the first connection type is joint j2, the upper arm to shoulder connection portion of the first type).

In regard to claim 4 (Currently Amended), Williams teaches the method according to claim [[2]]1 and further teaches wherein determining, according to the type of the connection portion, the control mode of controlling the connection portion comprises: in response to that the connection portion is [[a]]the second-type connection portion (‘255, figs. 3-5; ¶ 0124; motion , determining that the control mode is a second-type control mode (‘255, figs. 3-5; ¶ 0124; motion constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration – select a connection portion that includes bp5 of fig. 3 - lower arm and feature, joint j18, dependent node of limb connection portion, bp4 defining the second-type control mode where the feature location is dependent upon the position of another portion or connection portion of the model), wherein the second-type control mode is used for indirectly controlling movement of [[a]]the connection portion in the controlled model corresponding to the second-type connection portion (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14), and the indirect control is achieved by controlling a part in the controlled model (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so 

Regarding claim 5 (Original), Williams teaches the method according to claim 4 and further teaches wherein controlling the movement of the connection portion in the controlled model according to the control mode and the movement information of the connection portion comprises: in response to that the control mode is the second-type control mode (‘255, figs. 3-5; ¶ 0124; motion constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration – select a connection portion that includes bp5 of fig. 3 - lower arm and feature, joint j18, dependent node of limb connection portion, bp4 defining the second-type control mode where the feature location is dependent upon the position of another portion or connection portion of the model), obtaining, by decomposing the movement information of the connection portion (‘255; ¶ 0127; In further embodiments, it is contemplated that any of the above-described experts may be combined with any other above-described expert, so that the output of one expert (an upstream 

In regard to claim 6 (Original), Williams teaches the method according to claim 5 and further teaches the method as further comprising: obtaining, by decomposing the movement information of the connection portion (‘255; ¶ 0127; In further embodiments, it is contemplated that any of the above-described experts may be combined with any other above-described expert, so that the output of one expert (an upstream expert) may be fed as input to another expert (a downstream expert). A given expert may be both an upstream expert in one embodiment and a downstream expert in another embodiment. Moreover, the present system may further comprise the concept of a "mixer" expert, which lives downstream of the other experts, and consumes all 

In regard to claim 7 (Currently Amended), Williams teaches the method according to claim 4 and further teaches wherein the second-type connection portion comprises: a wrist (‘255; figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; wrist; j20); [[and]]or an ankle (‘255; figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; ankle, j26).

In regard to claim 8 (Original), Williams teaches the method according to claim 5 and further teaches wherein in response to that the second-type connection portion is a wrist (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; wrist; j20), the traction portion corresponding to the wrist comprises: an upper arm (‘255, figs. 3-5; ¶ 0124; bp5) and/or a forearm (‘255, figs. 3-5; ¶ 0124; bp4); and in response to that the second-type connection portion is an ankle (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; ankle, j26), the traction portion corresponding to the ankle comprises: a thigh (‘255, figs. 3-5; ¶ 0124; bp14) and/or a calf (‘255, figs. 3-5; ¶ 0124; bp13).

Regarding claim 9 (Original), Williams teaches the method according to claim 3 and further teaches wherein the first-type connection portion comprises a neck connecting a head and a trunk (‘255; figs. 3-5; bp2 is the neck of the model of the image of the human and connects the head, bp1 and the trunk, bp6, the neck being a first-type connection portion as defined by the specification of the instant application).

Regarding claim 9 (Original), Williams teaches the method according to claim 3 and further teaches wherein the first-type connection portion comprises a neck connecting a head and a trunk (‘255; figs. 3-5; bp2 is the neck of the model of the image of the human and connects the 

In regard to claim 10 (Currently Amended), Williams teaches the method according to claim 1 and further teaches wherein determining, according to the features of the at least two parts and the first movement constraint condition of the connection portion, the movement information of the connection portion comprises: determining respective orientation information of the at least two parts according to the features of the at least two parts connected by the connection portion (‘255; figs. 3-5; ¶ 0061; By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined); determining candidate orientation information of the connection portion according to the respective orientation information of the at least two parts (‘255; figs. 3-5; ¶ 0061; By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined); and determining the movement information of the connection portion according to the candidate orientation information and the first movement constraint condition (‘255; figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs - connection portion; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body).

Regarding claim 11, Williams teaches the method according to claim 10 and further teaches wherein determining the candidate orientation information of the connection portion according to the respective orientation information of the at least two parts comprises: determining first candidate orientation information and second candidate orientation information of the connection portion according to the respective orientation information of the at least two parts (‘255; ¶ 0032-0033; ¶ 0117-019; methods generate a number of skeletal hypotheses based on respective orientation information of the two parts comprises that may be evaluated by the arbiter to select the best fit for each skeletal hypothesis).

In regard to claim 12 (Original), Williams teaches the method according to claim 11 and further teaches wherein determining the movement information of the connection portion according to the candidate orientation information and the first movement constraint condition comprises: selecting target orientation information within an orientation change constraint range from the first candidate orientation information and the second candidate orientation information (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connection portion based on the constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts; joints j18 and j2 as the two features of the target upper arm bone connecting the two joints, upper arm bp5); and determining the movement information of the connection portion according to the target orientation information (‘255; ¶ 0031-0035; determining the best fit movement information of the connection portion according to the target orientation information).

Regarding claim 13 (Currently Amended), Williams teaches the method according to claim 10 and further teaches wherein determining the respective orientation information of the two parts according to the features of the at least two parts comprises: obtaining, for each of the at least two parts (‘255; figs. 3-5; ¶ 0078; texture features to identify limbs from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least two parts of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features relating to two particular parts, upper and lower left arm parts of a human target), a first key point and a second key point (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – key points j1-j33; select j18 and j2 as the two key points); obtaining a first reference point for each of the two parts (‘255; figs. 3-5; ¶ 0078; Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs - connection portion; ¶ 0080-0081; a state estimate vector x.sub.t which at least two parts based on the first vector and the second vector (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connection portion based on the constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the 

In regard to claim 14 (Currently Amended), Williams teaches the method according to claim 13 and further teaches wherein determining the orientation information for each of the at least two parts based on the first vector and the second vector comprises: performing, for each of the at least at least two parts (‘255; figs. 3-5; ¶ 0078; texture features to identify limbs from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least two parts of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features relating to two particular parts, upper and lower left arm parts of a human target), cross product on the first vector and the second vector

Regarding claim 15 (Original), Williams teaches the method according to claim 1 and further teaches the method as further comprising: determining movement information of the at least two parts based on the features (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connection portion based on the constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts; joints j18 and j2 as the two features of the target upper arm bone connecting the two joints, upper arm bp5); and wherein determining, according to the features of the at least two parts and the first movement constraint condition of the connection portion (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connection portion based on the constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts; joints j18 and j2 as the two features of the target upper arm bone connecting the two joints, upper arm bp5), the movement information of the connection portion comprises: determining the movement information of the connection portion according to the movement information of the at least two parts (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connector of element bp5 based on the movement tracking of the two features or two parts j18 and j2).

In regard to claim 16 (Currently Amended), Williams teaches the method according to claim 15 and further teaches wherein determining the movement information of the connection portion according to the movement information of the at least two parts comprises: obtaining a 

Regarding claim 17 (Original), Williams teaches the method according to claim 16 and further teaches wherein controlling the movement of the connection portion in the controlled model based on the absolute rotation information further comprises: obtaining, by decomposing the absolute rotation information according to a traction hierarchy relationship among a plurality of connection portions in the target (‘255; figs. 3-5; ¶ 0127; In further embodiments, it is contemplated that any of the above-described experts may be combined with any other above-described expert, so that the output of one expert (an upstream expert) may be fed as input to another expert (a downstream expert). A given expert may be both an upstream expert in one embodiment and a downstream expert in another embodiment. Moreover, the present system may further comprise the concept of a "mixer" expert, which lives downstream of the other experts, and consumes all of their output, mixing and matching from various skeletal hypotheses; decomposes the observed motion and mixes and matches model control types to obtain a best match), relative rotation information (‘255; figs. 3-5; ¶ 0127; In further embodiments, it is contemplated that any of the above-described experts may be combined with any other above-

In regard to claim 18 (Original), Williams teaches the method according to claim 17 and further teaches wherein controlling the movement of the connection portion in the controlled model based on the absolute rotation information further comprises: correcting the relative rotation information according to a second constraint condition (‘255; ¶ 0113-0114; ¶ 0140; generalized tree structure of a human body is used in generating skeletal hypotheses. Further experts may make use of other known human body configurations and constraints based on the absolute rotation information in generating further skeletal hypotheses), wherein the second 

Regarding claim 19 (Currently Amended), Williams teaches an image device (‘255; fig. 19B; ¶ 0172), comprising: a memory (‘255; fig. 19B, element 722; ¶ 0172; RAM and ROM memory) storing computer executable instructions (‘255; ¶ 0174); and a processor (‘255; fig. 19B, element 759; ¶ 0172) coupled to the memory (‘255; fig. 19B, element 759; ¶ 0172), wherein the processor (‘255; fig. 19B, element 759; ¶ 0172) is configured to: obtain an image (‘255; ¶ 0007; receiving image data from the capture device); obtain features of at least two parts of a target based on the image (‘255; figs. 3-5; ¶ 0078; texture features to identify limbs from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least features of at least two parts of a target; the three-dimensional position of j2, j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least three features relating to two particular parts, upper and lower left arm parts of a human target); determine, according to the features of the at least two parts and a first movement constraint condition of a connection portion (‘255, figs. 3-5; ¶ 0124-0125; ¶ 0140; constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints (connection portions) associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration; movement constraints of j2, j18 and j20 determined by trained multilayer perceptron 194i and may be combined with one or more filter banks 194j to form a so-called deep neural network or convolutional neural network), movement information of the connection portion (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - movement information of the left upper arm connection portions, j2 and j18, and left lower arm connection portions at j18 and j20 are tracked as movement information of the connection portion based on the features of j2, j18 and j20 as various traction actions along the left arm ultimately determine the movement information of j18, the particular connection portion of the claim), wherein the connection portion connects two of the at least two parts (‘255; figs. 4 and 5; j18 connects the at least two parts, the left upper and lower arm); and control movement of the connection portion in a controlled model according to the movement information of the connection portion (‘255; fig.  wherein the processor is configured to control the movement of the connection portion in the controlled model according to the movement information of the connection portion (‘255; fig. 19B, element 759; ¶ 0172; configured to control the movement of the connection portion in the controlled model according to the movement information of the connection portion), by: determining, according to a type of the connection portion (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members (connection portions); fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – at least two parts of a target, upper and lower left arm parts of the human target connected j18, the connection portion which is subject to the motion constraints previously cited; ¶ 0124-0125; ¶ 0140; constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints (connection portions) associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration; movement constraints of j2, j18 and j20 determined by trained multilayer perceptron 194i and may be combined with one or more filter banks 194j to form a so-called deep neural network or convolutional neural network), a control mode of controlling the connection portion (‘255; fig. 1A; avatar 19 follows the limb, connection portion j18 and other , wherein movement of a first-type connection portion is driven by its own rotation rather than other parts (‘255; figs. 3-5; bp2 is the neck of the model of the image of the human and connects the head, bp1 and the trunk, bp6, the neck being a first-type connection portion as defined by the specification of the instant application), and movement of a second-type connection portion is driven by other parts (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - movement information of the left upper arm connection portions, j2 and j18, and left lower arm connection portions at j18 and j20 are tracked as movement information of the connection portion based on the features of j2, j18 and j20 as various traction actions along the left arm ultimately determine the movement information of j18, the elbow of the left arm, where the specification of the instant application defines an elbow as a second-type connection portion); and controlling the movement of the connection portion in the controlled model according to the control mode (‘255; fig. 1A; avatar 19 follows the limb, connection portion j18 and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; controlling the movement of the connection portion in the controlled  and the movement information of the connection portion (‘255; fig. 1A; avatar 19 follows the limb, connection portion j18 and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; controlling the movement of the connection portion in the controlled model according to the control mode which is determined by the connection type and the movement information of the connection portions of the human user captured by the image capturing device).
Williams discloses the above elements of claim 19 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 19.

In regard to claim 20 (Currently Amended), Williams teaches a non-transitory computer storage medium (‘255; fig. 19B, elements 738, 753 and 754; ¶ 0173) storing computer-executable instructions (‘255; ¶ 0174) that are executed by a processor (‘255; fig. 19B, ,10PCT2014389US; 19BP1028PCT-US 72VL-322503wherein the processor controls the movement of the connection portion in the controlled model according to the movement information of the connection portion (‘255; fig. 19B, element 759; ¶ 0172; configured to control the movement of the connection portion in the controlled model according to the movement information of the connection portion), by: determining, according to a type of the connection portion (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members (connection portions); fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – at least two parts of a target, upper and lower left arm parts of the human target connected j18, the connection portion which is subject to the motion constraints previously cited; ¶ 0124-0125; ¶ 0140; constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints (connection portions) associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration; movement constraints of j2, j18 and j20 determined by trained multilayer perceptron 194i and may be combined with one or more filter banks 194j to form a so-called deep neural network or convolutional neural network), a control mode of controlling the connection portion (‘255; fig. , wherein movement of a first-type connection portion is driven by its own rotation rather than other parts (‘255; figs. 3-5; bp2 is the neck of the model of the image of the human and connects the head, bp1 and the trunk, bp6, the neck being a first-type connection portion as defined by the specification of the instant application), and movement of a second-type connection portion is driven by other parts (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - movement information of the left upper arm connection portions, j2 and j18, and left lower arm connection portions at j18 and j20 are tracked as movement information of the connection portion based on the features of j2, j18 and j20 as various traction actions along the left arm ultimately determine the movement information of j18, the elbow of the left arm, where the specification of the instant application defines an elbow as a second-type connection portion); and controlling the movement of the connection portion in the controlled model according to the control mode (‘255; fig. 1A; avatar 19 follows the limb, connection portion j18 and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on  and the movement information of the connection portion (‘255; fig. 1A; avatar 19 follows the limb, connection portion j18 and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; controlling the movement of the connection portion in the controlled model according to the control mode which is determined by the connection type and the movement information of the connection portions of the human user captured by the image capturing device).
Williams discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 20.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current citations used from the current prior art to formulate the rejection presented above where additional material has been added to clarify the Examiner’s position and to cover the features newly added in the amendment.

The Applicant’s arguments filed 28 December 2021 are primarily based upon the amended claim features incorporated into independent claims 1, 19 and 20.

The Examiner respectfully requests that Applicant look to the Office Action provided above wherein the amended claims have now been examined and addressed with additional material from the Williams prior art reference and additional Examiner comments.

Independent claims 1, 19 and 20 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claims 3-18 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection section above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613